Case 2:20-cv-04254-JAK-JC Document 18 Filed 10/05/20 Page 1 of 2 Page ID #:122



 1

 2
                                                                   JS-6
 3

 4

 5

 6

 7

 8

 9                      UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   NICOLE AUSTIN,                         No. 2:20-cv-04254-JAK (JCx)
13                   Plaintiff              ORDER RE STIPULATION FOR
                                            DISMISSAL (DKT. 16)
14       v.
15   ALANI NUTRITION, LLC d/b/a
     ALANI NU,
16
                     Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-cv-04254-JAK-JC Document 18 Filed 10/05/20 Page 2 of 2 Page ID #:123



 1         Based on a review of the parties’ Stipulation for Dismissal (the “Stipulation”
 2   (Dkt. 16)), sufficient good cause has been shown for the requested relief. Therefore,
 3   the Stipulation is APPROVED. This action is dismissed with prejudice in its
 4   entirety. The Court shall retain jurisdiction to enforce the September 18, 2020
 5   Confidential Settlement Agreement and Release between the parties.
 6

 7

 8   IT IS SO ORDERED.
 9

10   Dated: October 5, 2020
11                                          John A. Kronstadt
                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
